243 F.2d 573
NEW YORK CREDIT MEN'S ADJUSTMENT BUREAU, Inc., Trustee in Bankruptcy of Charlotte Textile Company, Bankrupt, Petitioner-Appellant,v.DEERING, MILLIKEN & CO., Inc., Respondent-Appellee.
No. 326.
Docket 24229.
United States Court of Appeals Second Circuit.
Argued April 5, 1957.
Decided May 2, 1957.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
New York Credit Men's Adjustment Bureau, Inc., Trustee in Bankruptcy of Charlotte Textile Company, bankrupt, appeals from the denial of its petition for review of an order of a bankruptcy referee denying its application for an order voiding an attachment lien obtained by Deering, Milliken & Co., Inc., upon property of the bankrupt and for the recovery of moneys deposited by other creditors for the express purpose of providing indemnity for the issuance of a bond to vacate the attachment.
Bernard Weinstein, New York City (J. Jacob Hahn, of Hahn & Golin, and Julius J. Abeson, New York City, on the brief), for petitioner-appellant.
Benjamin Brownstein, of Siegel & Brownstein, New York City, for respondent-appellee.
Before CLARK, Chief Judge, and HAND and LUMBARD, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings of the referee and the cases of Grubb v. General Contract Purchase Corp., 2 Cir., 94 F.2d 70, Smyth v. Kaufman, 2 Cir., 114 F.2d 40, 42, 130 A.L.R. 951, and Inter-State Nat. Bank of Kansas City v. Luther, 10 Cir., 221 F.2d 382, 393, certiorari dismissed 350 U.S. 944, 76 S. Ct. 297, 100 L. Ed. 833.